UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-4971


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RICHARD DARNELL LONG,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   William L. Osteen,
Jr., Chief District Judge. (1:10-cr-00108-WO-3)


Submitted:   May 3, 2013                      Decided:   May 8, 2013


Before SHEDD, DUNCAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael E. Archenbronn, LAW OFFICE OF MICHAEL E. ARCHENBRONN,
Winston-Salem, North Carolina, for Appellant.      Michael A.
DeFranco, Assistant United States Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Richard     Darnell   Long   appeals    the     198-month   downward

variant sentence imposed upon him after the disposition of his

initial direct appeal, in which we affirmed his conviction but

vacated his sentence and remanded his case to the district court

to permit resentencing under the Fair Sentencing Act of 2010,

Pub. L. No. 111–220, 124 Stat. 2372 (“FSA”).                Long’s counsel has

filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967), in which he states that he can identify no meritorious

issues    for   appeal,    but    questions   whether     Long   was    properly

designated a career offender under U.S. Sentencing Guidelines

Manual (“USSG”) § 4B1.1 (2010).          We affirm.

            As counsel recognizes, there is no question that Long

was properly designated a career offender, given that his two

prior    felony    assault   with    a   deadly    weapon    convictions    were

separated by an intervening arrest.               In other words, these two

convictions       are   counted     separately     even     though   they   were

consolidated for sentencing because Long was arrested for the

first offense prior to committing the second offense.                   See USSG

§ 4A1.2(a)(2), 4B1.2(c)(2); United States v. Dean, 604 F.3d 169,

171 (4th Cir. 2010); United States v. Green, 436 F.3d 449, 459

(4th Cir. 2006).

            Long has filed a pro se brief in which he asks us to

revisit the drug amounts alleged in his indictment, to strike

                                         2
the   21    U.S.C.    § 851       (2006)    enhancement    that    he     received,     to

reduce his sentence yet further under the FSA, and to upend the

ten-year term of supervised release that he received.                           We have

reviewed each of Long’s assertions and conclude that they are

without merit.

                 In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.      We therefore affirm the judgment of the district court.

This court requires that counsel inform Long, in writing, of the

right to petition the Supreme Court of the United States for

further review.           If Long requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel      may    move    in    this     court   for   leave    to     withdraw     from

representation.           Counsel’s motion must state that a copy thereof

was served on Long.              We dispense with oral argument because the

facts      and    legal    contentions       are   adequately     presented      in    the

materials        before    this    court     and   argument      would    not   aid    the

decisional process.


                                                                                AFFIRMED




                                              3